DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-39, 31-33, 35, and 36 have been amended.
Claims 1, 2, and 21-36 have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The instant application is a divisional of US Application 16/943,077 filed July 30, 2020 (now US Patent 11,275,584) which claims priority to U.S. Provisional Application 62/886,570, filed August 14, 2019.

Election/Restrictions
The election with traverse of Group I in the reply filed on October 13, 2022 is acknowledged.  The Applicant essentially argues that Group I and Group II recite the same invention. These arguments are deemed persuasive, as discussed below in the response to arguments section. Accordingly, the restriction requirement between Group I and Group II is withdrawn.
The Applicant also argues that the restriction between the inventions of Groups IIA-II(I) is improper. These remarks are deemed unpersuasive, as discussed below in the response to arguments section. However, as the inventions are linked by the invention recited in claim 21, and claim 21 is allowable, the restriction is withdrawn and the arguments are moot. 

Specification
The disclosure is objected to because of the following informalities.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2007/0266073 by Cornea-Hasegan (hereinafter referred to as “Cornea”).
Regarding claim 1, Cornea discloses:
a universal floating-point Instruction Set Architecture (ISA) compute engine implemented entirely in hardware, said ISA compute engine comprising: a program memory (Cornea discloses, at ¶¶ [0017]-[0018], a computing system, which discloses hardware, having memory.); and 
hardware circuitry connected to the program memory, said hardware circuitry configured to compute directly with human-readable decimal character sequence floating-point representation operands without first having to explicitly perform a conversion-to-binary-format process in software before computing with the human- readable decimal character sequence floating-point representation operands (Cornea discloses, at ¶ [0022], a decimal addition module that performs operations using decimal floating point operands without first using software to convert the operands.).

Regarding claim 2, Cornea discloses the elements of claim 1, as discussed above. Cornea also discloses:
wherein the hardware circuitry is configured to accept, in any combination, human-readable decimal character sequence floating-point representations or IEEE 754-2008 standard binary arithmetic format floating-point representations, wherein the human-readable decimal character sequence floating-point representations are up to IEEE 754-2008 H=20 in length (Cornea discloses, at ¶ [0020], the operands are compliant with IEEE 754R, which encompasses 754-2008 and have up to 34 significant figures, which encompasses up to H=20.).

Allowable Subject Matter
The following is an examiner' s statement of reasons for allowance. The prior art fails to teach or render obvious the following subject matter of claim 21 when considered in combination with the other limitations in that claim: “A universal floating-point Instruction Set Architecture (ISA) compute engine implemented entirely in hardware, said ISA compute engine comprising: a program memory; and hardware circuitry connected to the program memory, said hardware circuitry configured to compute directly with human-readable decimal character sequence floating-point representation operands using a single instruction per floating-point operation, the hardware circuitry comprising: a data memory having a write port and first and second read ports, said data memory configured to write data into the write port while simultaneously reading binary format operands or human-readable decimal character sequence floating-point representation operands from the first and second read ports; at least one fully pipelined convertToBinaryFromDecimalCharacter hardware conversion circuit connected to the data memory and having one or more inputs and an output, the convertToBinaryFromDecimalCharacter hardware conversion circuit being configured to: receive the binary format operands or human-readable decimal character sequence floating-point representation operands from the data memory, convert the received human-readable decimal character sequence floating-point representation operands, if any, to IEEE 754-2008 binary floating-point representations, and preserve the received binary format operands, if any, as unconverted binary format operands; a multistage instruction pipeline logic circuit configured to fetch, decode, and execute instructions from the program memory, wherein, a single instruction that specifies one or more read addresses in the data memory causes one or more operands to be set in-flight within the convertToBinaryFromDecimalCharacter hardware conversion circuit, wherein the instruction pipeline logic is configured to: simultaneously read from the first and/or second read ports of the data memory, at least one IEEE 754-2008 binary floating-point representation operand and/or at least one human-readable decimal character sequence floating-point representation operand residing at the one or more read addresses specified by the single instruction, and simultaneously write the one or more operands to the one or more inputs of the at least one fully pipelined convertToBinaryFromDecimalCharacter hardware conversion circuit; and at least one memory-mapped, fully pipelined, hardware floating-point operator connected in series with the output of the at least one convertToBinaryFromDecimalCharacter hardware conversion circuit, the at least one hardware floating-point operator automatically receiving the at least one IEEE 754-2008 binary floating-point representations and utilizing the received at least one IEEE 754- 2008 binary floating-point representations as operands for use in the at least one hardware floating-point operator's computation when a destination address in the single instruction corresponds to the memory-map address of the at least one hardware floating-point operator, wherein results computed by the at least one hardware floating- point operator automatically spill into the data memory write port at the destination address specified by the single instruction.”
Converting between decimal floating point values and binary floating point values in hardware known. See, e.g., Cornea, cited above. However, the specific procedure and circuit configuration recited in claim 21 are not taught in a single reference. It would not have been obvious to combine references to arrive at the specific procedure and circuit configuration recited in claim 21 without resorting to impermissible hindsight. Accordingly, claim 21 is allowed, as are claims 22-36, which depend from claim 21. 

Response to Arguments
On pages 10-11 of the response filed October 13, 2022 (“response”), the Applicant argues that the restriction between Groups I and II should be withdrawn. In support of this position, the Applicant makes several points. A first point argued by the Applicant is that claim 1 recites, “hardware circuitry configured to compute directly with human-readable decimal character sequence floating-point representation operands without first having to explicitly perform a conversion-to-binary-format process in software before computing with the human-readable decimal character sequence floating-point representation operands,” and that “Claim 21 recites a universal floating-point ISA compute engine implemented entirely in hardware, which is configured to compute directly with human-readable DCS representations, just like claim 1.” (emphasis added) A second point argued by the Applicant is, “Much of claim 21 does recite the operation of the convertToBinaryFromDecirnalCharacter hardware conversion circuit as it performs a hardware conversion to binary. However, the last element (the hardware floating-point operator) receives the binary floating-point representations from the convertToBinaryFromDecimalCharacter hardware conversion circuit and utilizes the received binary floating-point representations as operands for use in a computation. Thus, the universal floating-point ISA compute engine recited in claim 21 computes directly with human-readable decimal character sequence floating-point representation operands without first having to explicitly perform a conversion-to-binary-format process in software. Thus, the function of the universal floating-point ISA compute engine recited in claim 21 is the same as the universal floating-point ISA compute engine recited in claim 1. In both claims, the universal floating-point ISA compute engine performs a computation (i.e., floating-point operation) after performing a hardware conversion to binary.”
These remarks have been fully considered and are deemed persuasive. However, for the sake of clarity of the record, the Examiner responds as follows. Regarding the first point, the Examiner notes that claim 1 is not “just like” claim 21. Claim 1 recites computing directly with “human-readable decimal character sequence floating-point representation operands without first having to explicitly perform a conversion-to-binary-format process in software.” (emphasis supplied) The emphasized limitation is not recited in claim 21. Instead, claim 21 recites computing directly with “human-readable decimal character sequence floating-point representation operands using a single instruction per floating-point operation.” (emphasis supplied) However, the Applicant’s arguments have clarified that both claim 1 and claim 21 do in fact read on computing without converting in software. In claim 1, that limitation is explicit. In claim 21, that limitation is implicit in the fact that the rest of claim 21 recites converting in hardware. Thus, it does not make sense to interpret claim 21 as involving software conversion since claim 21 explicitly recites hardware conversion. Accordingly, the Examiner is persuaded that both claim 1 and claim 21 are directed to the same invention, i.e., an invention that involves hardware conversion rather than software conversion.   
Regarding the second point, the Examiner notes that the Applicant’s arguments clarify that the limitation, “computes directly with human-readable decimal character sequence floating-point representation operands without first having to explicitly perform a conversion-to-binary-format process in software” is not to be interpreted as “compute without conversion.” Instead, limitation is to be interpreted as “compute using hardware conversion rather than software conversion.” Thus, the language “compute directly” is given a broad interpretation somewhat counter to its plain meaning, which would be compute without conversion. 

On pages 11-12 of the response the Applicant argues that the restriction between Groups II(A) and II(I) is improper. In support of this position, the Applicant argues, “Proper dependent claims do not recite patentably distinct inventions and are not subject to restriction. All of the dependent claims in the present application are proper.”
Though fully considered, the Examiner respectfully disagrees. The Examiner does not dispute the propriety of the dependent claims. However, proper dependent claims can, and in this case do, recite patentably distinct inventions. Consider the following example: Claim 1 recites, “An apparatus comprising element A.”; Claim 2 recites, “The apparatus of claim 1 further comprising element B”; and Claim 3 recites, “The apparatus of claim 1 further comprising element C.”. Claims 2 and 3 are proper dependent claims. If elements B and C recite inventions that are distinct from one another, restriction is proper between dependent claims 2 and 3. In that case, claim 1 is a linking claim and will be examined with the elected invention. If claim 1 is determined to be allowable, then the claims which require all elements of the claim 1 are rejoined. See, e.g., MPEP § 809 for a discussion of linking claims. 
In the instant case, the claims dependent on claim 21 recite a number of distinct inventions that are properly restrictable from one another. Claim 21 is a linking claim. As claim 21 is allowable, the restriction is withdrawn and the previously restricted claims are rejoined.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2014/0101215 by Ayoub disclose a BCD/binary hardware converter. 
US 20210034328 by Payer discloses converting DFP to BCD. 
US 20140046994 by Kamoshida discloses a circuit for converting densely packed decimal to BCD.
US 20170322768 by Brooks discloses operating using human readable decimal without software conversion. 
US 20090240753 by Carlough discloses operating directly on DFP.
US 20070061387 by Carlough discloses converting DFP.
NPL Wang discloses an adder for DFP.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183